DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Amendments
Applicants amendments to the claims filed 4/7/2022 have been entered. Any objection\rejections from the previous office action filed 10/7/2022 not addressed below has been withdrawn.
Claim Objections

Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. Also claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3-4,6,8,11,14-15,19,21,25,28 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (CN 103254448), cited IDS, English translation provided by examiner, in view of Viegas et al. (US 5,318,780), cited previously.
Zeng teaches a sodium hyaluronate gel also containing an osmotic pressure adjuster including sodium chloride and a buffer. See entire disclosure, especially abstract and claims. Since Zeng contains the claimed ingredients in the form of a gel it follows it will be capable of the same use, including as an ophthalmic implant. Zheng is silent regarding the amounts of sodium hyalurate, osmotic agent, pH and buffering agent as recited in claims 3,6,11,15,21,25,30 and 32-31. However the preparation of gels having variable amount of polymer, counter ion, drug and pH buffer is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Zheng while teaching use of buffer is silent with respect to the boric acid/borate buffers and the drugs claimed.
Viegas is disclosed in previous actions and is used here primarily for the disclosure within that boric acid/borate buffers and drugs including anti-inflammatories were well known to be useful for similar gel compositions. See entire disclosure, especially abstract, col 4 line 64-col 5 line 13, col 6 lines 35-51, lines 61-69, col 7 lines 5-9 and line 59-col 8 line 12 and line 54-col 9 line 8, col 10 lines 8-14, col 11 line 7-46 and examples 1-3,5-22.
Since the two references teach gels based on similar constituents including hyaluronic acid, buffer and osmology agents one of ordinary skill would have a high expectation of success in using the boric acid/borate buffers and drugs in Viegas and substituting/adding them to Zheng. The reason for specifying the boric acid/borate buffer flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. One of ordinary skill in the art would add the drugs of Viegas to the gel of Zheng to provide an anti-inflammatory effect when using the gel. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim(s) 1,3-4,6,8,11,14-15,19,21,25,28 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107812243), cited IDS, English translation provided by examiner, in view of Viegas et al. (US 5,318,780), cited previously.
Li teaches a viscoelastic liquid for protecting the cornea comprising a viscolastic agents including sodium hyaluronate, an osmotic pressure regulator including sodium chloride and a buffer. See entire disclosure, especially abstract and claims. Li is silent regarding the amounts of sodium hyalurate, osmotic agent, pH and buffering agent as recited in claims 3,6,11,15,21,25,30 and 32-31. However the preparation of gels having variable amount of polymer, counter ion, drug and pH buffer is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Li while teaching use of buffer is silent with respect to the boric acid/borate buffers and the drugs claimed.
Viegas is disclosed in previous actions and is used here primarily for the disclosure within that boric acid/borate buffers and drugs including anti-inflammatories were well known to be useful for similar gel compositions. See entire disclosure, especially abstract, col 4 line 64-col 5 line 13, col 6 lines 35-51, lines 61-69, col 7 lines 5-9 and line 59-col 8 line 12 and line 54-col 9 line 8, col 10 lines 8-14, col 11 line 7-46 and examples 1-3,5-22.
Since the two references teach gels based on similar constituents including hyaluronic acid, buffer and osmology agents one of ordinary skill would have a high expectation of success in using the boric acid/borate buffers and drugs in Viegas and substituting/adding them to Li. The reason for specifying the boric acid/borate buffer flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. One of ordinary skill in the art would add the drugs of Viegas to the gel of Li to provide an anti-inflammatory effect when using the gel. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) have have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618